DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed February 14, 2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is that Legerton ‘887 fails to teach treatment of astigmatism or astigmatic axes. This argument is not persuasive because the instant claims are apparatus claims and do not necessarily require treatment of astigmatism or astigmatic axes in order to be anticipated (or rendered obvious or infringed) as currently written. For instance, looking at claim 1, the phrase “to treat an astigmatism of an eye …” in the preamble is interpreted as a statement of intended use which imparts not specific structural limitation into the claim. Furthermore, the limitation in the claim concerning the stimuli being “aligned with respect to [an astigmatic axis]” is also interpreted as a statement of intended use for the same reason. A prior art reference, including Legerton ‘887, can anticipate or render obvious these limitations as long as the prior art structure is fully capable of meeting the statements of intended use. In this case, as explained in the previous Office Action, Legerton ‘887’s device is fully capable of being used to treat astigmatism and to 
Applicant’s second argument is that Legerton ‘887 fails to teach first and second stimuli aligned with respect to first and second axes, respectively, with the second stimuli intensity being greater than the first stimuli intensity. This argument is not persuasive because, (1) concerning alignment, this is a statement of intended use met by Legerton ‘887 as discussed in the paragraph above, and (2) as explained in the rejection for dependent claim 3, Legerton’887 teaches in Paras. 31, 34, 48, and claims 3 and 7, that the various parameters of the stimuli can be changed (including both direction and amplitude). As such, Legerton ‘887 encompasses providing at least two different stimuli at different intensities and in different directions toward the retina. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 now reads “… the processor configured with instructions cause …” This should read “… the processor configured with instructions to cause …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites first and second stimuli “configured to be aligned with respect to” first and second astigmatic axes (respectively), but later in the same claim recites a processor configured with instructions to “cause the light source to provide the first stimulus aligned with the first astigmatic axis … [and similarly for the second stimulus and second astigmatic axis]”. It is unclear whether to be “aligned with respect to” an axis means the same as to be “aligned with” that axis. If they are identical limitations, then they should be identically phrased. Otherwise, the claims should clearly set forth the difference between these phrases so as to avoid ambiguity and indefiniteness.
Claim 2 recites “a first light stimulus,” “a second light stimulus,” and “the astigmatic axis.” All of these terms are in improper antecedent form due to the amendments to claim 1. Additionally, it is unclear whether “the astigmatic axis” refers to the first or second axis recited in claim 1.
Claim 3 recites “a first intensity” and “a second intensity,” both of which are already found in claim 1, and thus are in improper antecedent form here. Additionally, claim 3 has the same issues identified for claim 2 above.
Claim 4 recites “a second astigmatic axis” which is already found in claim 1, and thus the term is written in improper antecedent form; claim 4 additionally has the same issues identified for claim 2 above.
first or second axis recited in claim 1.
Claim 6 has the same issues identified above for claim 5 for the first and second stimuli.
All remaining claims are rejected by virtue of their dependence from claim 1 which is rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2013/0278887 A1 to Legerton (hereinafter “Legerton ‘887”).
Regarding Claim 1, Legerton ‘887 teaches a light source (e.g. light source 20 in FIG. 1, 250 in FIG. 6, 340 in FIG. 7, “source” in Para. 40 describing FIG. 8, etc.) configured to provide a first stimulus and a second stimulus to a retina of the eye (see e.g. Para. 32: “… a retina area of a wearer”; also see e.g. FIGS. 1-3, 5 and 8 showing multiple stimuli in different directions), wherein the first stimulus is configured to be aligned with respect to a first astigmatic axis of the eye and the second stimulus is configured to be aligned with a second astigmatic axis of the eye to treat the astigmatism of the eye (see FIG. 1; as the source 20 is circular, the provided stimuli can be considered aligned with any possibly astigmatic axes of a user’s eye; or, e.g., in the case of FIG. 7, the light source 340 is fully capable of being aimed such that it provides a stimulus “aligned” with any astigmatic axis; additionally/alternatively, it is noted that this limitation depends on the particular user’s eye, not necessarily on any structural change in the device itself, and Legerton ‘887’s device is fully capable of being used on a particular eye which happens to have astigmatic axes which would align with the stimuli provided device);
	a processor coupled to the light source (see abstract, Paras. 19, 32, 38, claim 1), the processor configured with instructions cause the light source to provide the first stimulus aligned with the first astigmatic axis at a first intensity and the second stimulus aligned with respect to the second astigmatic axis at a second intensity, greater than the first intensity (see e.g. Paras. 31, 34, 48 and claims 3 and 7; Legerton teaches that different stimuli can have both different amplitudes and directions; concerning alignment, it is noted that this limitation depends on the particular user’s eye, not necessarily on any structural change in the device itself, and Legerton ‘887’s device is fully capable of being used on a particular eye which happens to have astigmatic axes which would align with the stimuli provided by the device; Legerton ‘887’s optics are fully capable of being utilized such that the processor-controlled light projects to any desired location(s) on the retina, including Applicant’s claimed locations here) 

	Regarding Claims 2 and 5, as seen in e.g. FIGS. 1-3, 5 and 8 of Legerton ‘887, the device is fully capable of providing stimulation to all sides of the retina, and thus is fully capable of providing light on first and second sides of a patient’s astigmatic axis.

	Regarding Claim 3, each light stimulus in Legerton ‘887 must necessarily have some intensity and duration. Furthermore, it is noted that Legerton ‘887 teaches that the stimulus parameters can be varied (see e.g. Paras. 31, 34, 48 and claims 3 and 7). As such, the source(s) of Legerton ‘887 are fully capable of providing e.g. different intensities to compensate for different directions.

	Regarding Claim 4, Legerton ‘887’s light source is fully capable of being used on an eye having a second astigmatic axis in the manner claimed by Applicant in this claim.

	Regarding Claim 6, Legerton ‘887’s light source is fully capable of being used exclusively on areas outside the macula, thereby “inhibiting” illumination of the macula.

Regarding Claims 7-9, Legerton ‘887’s light source is fully capable of providing different amounts of light to different quadrants of the retina in the manner claimed by Applicant in these claims.

	Regarding Claim 10, Legerton ‘887 further teaches a lens (e.g. 10 in FIG. 1, 60 in FIG. 2, 100 in FIG. 3, etc.) comprising an optical zone for the eye to view an object (see central portion of any of the lenses shown in FIGS. 1-10); and a plurality of optics arranged around the optical zone (e.g. LEDs in ring 20 in FIG. 1, and/or 110 and 120 in FIG. 3, and/or 360 in FIG. 8, etc.) to project a plurality of images anterior to the retina of the eye at a plurality of locations outside one or more of a fovea or a macula of the eye, the plurality of optics arranged with respect to an astigmatic meridian of the eye (Legerton ‘887’s device is fully capable of being used in this manner, as noted above).

	Regarding Claims 12 and 17, similar to claim 11 above, Legerton ‘887’s device is fully capable of being used to treat both astigmatism and myopia using various subsets of the optics (i.e. depending on the particular patient’s eye condition), and is fully capable of doing so sequentially. Furthermore, see the § 103 rejections below.

	Regarding Claims 13-15, as noted above, Legerton ‘887’s optics are arranged around the eye/retina and are thus capable of providing the claimed configuration of light stimulus.

Regarding Claim 16, see e.g. FIGS. 2, 3 and 8 of Legerton ‘887.

	Regarding Claim 19, Legerton ‘887’s processor is fully capable of being programmed with the instructions claimed by Applicant here. Furthermore, the lenses in any of Legerton ‘887’s embodiments are considered stabilized because they are either attached to the eye (in the case of the contact lens embodiments) or are supported by a frame (in the case of the eyeglasses embodiments). 

	Regarding Claim 20, Legerton ‘887’s device is fully capable of being used on an eye having the claimed properties, and thus fully capable of being used as claimed by Applicant here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Legerton ‘887 in view of US 2016/0158486 A1 to Colbaugh et al. (hereinafter “Colbaugh”)
Regarding Claim 18, Legerton ‘887 teaches a processor for controlling the LEDs or light source as discussed above, but fails to specifically teach whether the processor is programmed to selectively illuminate different pluralities of optics. Another reference, Colbaugh, teaches an analogous eye light treatment device in which a processor may individually control each light source (see generally paras. 35, 67). It would have been .

Claims 12-19 are also rejected under 35 U.S.C. 103 as being unpatentable over Legerton ‘887 in view of US 2011/0153012 A1 to Legerton et al. (hereinafter “Legerton ‘012”) in view of US 2011/0085129 A1 to Legerton et al. (hereinafter “Legerton ‘129”).
	Regarding Claim 12, Legerton ‘887 is considered to anticipate the claim as it is currently written, as discussed above. However, it is noted that Legerton ‘887 fails to specifically state that the device is used for treating myopia and astigmatism. Another reference, Legerton ‘012, teaches that redirecting light relative to the retina can be used to treat myopia (see e.g. the abstract). Similarly, Legerton ‘129 teaches that redirecting light relative to the retina can also be used for treating astigmatism (see e.g. the abstract). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Legerton ‘887 to program the processor to cause the source and optics to provide therapeutic light in a manner similar to that seen in Legerton ‘012 and Legerton ‘129 because it would allow the device of Legerton ‘887 to be used for treating myopia and astigmatism. It is noted that per the descriptions in these two additional references, the exact treatment for myopia and astigmatism are not identical, and would thus intuitively involve different subsets of optics. 

Regarding Claims 13-15, as noted above, Legerton ‘887’s optics are arranged around the eye/retina and are thus capable of providing the claimed configuration of light stimulus.

	Regarding Claim 16, see e.g. FIGS. 2, 3 and 8 of Legerton ‘887.

Regarding Claim 17, similar to claim 11 above, Legerton ‘887’s device is fully capable of being used to treat both astigmatism and myopia using various subsets of the optics (i.e. depending on the particular patient’s eye condition), and is fully capable of doing so sequentially. Additionally, it is noted that in treating both myopia and astigmatism, this could only be done in one of two ways, i.e. simultaneously or sequentially. Given only two available possibilities, and given that these are two different conditions which would naturally require different treatments, it would have been obvious to try a sequential treatment as this would allow individually addressing each condition using the appropriate treatment parameters specific to each condition.

	Regarding Claim 19, Legerton ‘887’s processor is fully capable of being programmed with the instructions claimed by Applicant here. Furthermore, the lenses in any of Legerton ‘887’s embodiments are considered stabilized because they are either attached to the eye (in the case of the contact lens embodiments) or are supported by a frame (in the case of the eyeglasses embodiments). 

18 is also rejected under 35 U.S.C. 103 as being unpatentable over Legerton ‘887 in view of Legerton ‘012 in view of Legerton ‘129 in view of US 2016/0158486 A1 to Colbaugh et al. (hereinafter “Colbaugh”)
Regarding Claim 18, Legerton ‘887 in view of Legerton ‘012 and Legerton ‘129 teaches a processor for controlling the LEDs or light source as discussed above, but fails to specifically teach whether the processor is programmed to selectively illuminate different pluralities of optics. Another reference, Colbaugh, teaches an analogous eye light treatment device in which a processor may individually control each light source (see generally paras. 35, 67). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Legerton ‘887 in view of Legerton ‘012 and Legerton ‘129  to further include individualized control of each source/optic by the processor, as taught by Colbaugh, because it would enhance the versatility of the device by allowing a wider range of treatments to be performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Lau ‘884: see Paras. 2, 46;
Samec ‘656: see Para. 1509;
Tuan ‘814: see FIG. 1;
Artal Soriano ‘664: see abstract, FIG. 3;
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792